DETAILED ACTION
This is the First Office Action on the Merits based on the 16/817,867 application filed on 03/13/2020 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade hook and loop fasteners and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2021/0178239).

Regarding claim 1:
	Chen discloses a support body (10), having a seat end (11) and an assembling end (12); and a punching mechanism (20), including a first punched member (22) which is freely 5rotatably assembled to the assembling end (“A punching mechanism (20) has several punched portions (22) which are freely rotatable and separately mounted to the assembling end.” See abstract) and a pad (23), the first punched member including a body portion (see Figure below) disposed around the assembling end, the pad being disposed on and rotatable together with the body portion (see Figure below).
[AltContent: textbox (Punching mechanism)][AltContent: ][AltContent: textbox (Body portion)][AltContent: arrow]
    PNG
    media_image1.png
    822
    544
    media_image1.png
    Greyscale

Regarding claim 9:
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0178239) in view of Chang (US 2014/0128226).
Chen discloses the device as substantially claimed above. 

Regarding claim 2:
	Chen discloses that the assembling end further includes a supporting rod (125) and a stop portion (124), the supporting rod 10includes a large diameter section (127), a small diameter shaft (121) connected with the large diameter section (see Figure 2), and a connection end (128) disposed at an end of the small diameter shaft, the first punched member is rotatably 
Chen fails to disclose that the pad covers the stop portion.
Chang teaches a freestanding mixed martial arts training device comprising punching and kicking mechanism (71) attached to a support body. Chang further teaches a removable pad (6) configured to cover the connection parts of the punching and kicking mechanism (see Figure 17). 

    PNG
    media_image2.png
    565
    450
    media_image2.png
    Greyscale



Regarding claim 3, 5, and 6:
Chen discloses that the pad is detachably disposed on the body portion (see Figure 2, specifically).
Chen fails to disclose that the pad includes two cladding portions which are openably connected with each other, and the body portion is disposed between the two cladding portions, an intermediate connection portion connected between the two cladding portions, and the two cladding portions are swingable about the intermediate connection portion, a 8bonding structure, the bonding structure includes a male bonding structure and a female bonding structure disengageably connected with the male bonding structure, the male bonding structure is disposed on a first one of the two cladding portions, and the female bonding structure is disposed on 5a second one of the two cladding portions, a band connected with the first one of the two cladding portions, one of the band and the second one of the two cladding portions includes the male bonding structure, and the other of the band and the second one of the two 10cladding portions includes the female bonding structure.
Chuang a freestanding mixed martial arts training device comprising punching and kicking mechanism (71) attached to a support body. Chang further teaches a removable pad (6) that includes two cladding portions (the ends of the pad, lacking any other structural or  the two hook-and-loop fastener belts 62 can be used to firmly tighten the slit cylindrical body of the secondary striking pad 6 against the first post 1 or the second post 2 for use” see paragraph [0029]), the bonding structure includes a male bonding structure and a female bonding structure (hook and loop structure) disengageably connected with the male bonding structure, the male bonding structure is disposed on a first one of the two cladding portions (see Figure 17), and the female bonding structure is disposed on 5a second one of the two cladding portions (see Figure 17), a band (belts 62) connected with the first one of the two cladding portions, one of the band and the second one of the two cladding portions includes the male bonding structure, and the other of the band and the second one of the two 10cladding portions includes the female bonding structure (see Figure 3).


    PNG
    media_image3.png
    740
    400
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pad of Chen to include a removable 

Regarding claim 4:
	Chen discloses the pad further includes a band connected with the first one of the two cladding portions, one of the band and the second one of the two cladding portions includes the male bonding structure, and the other of the band and the second one of the two 10cladding portions includes the female bonding structure.

Regarding claim 7-8:
Chen discloses that the first punched member further includes one arm portion (see Figure 1), the body portion is a tubular member (see Figure below). 
[AltContent: arrow][AltContent: textbox (Tubular member)]
    PNG
    media_image1.png
    822
    544
    media_image1.png
    Greyscale


Chuang a freestanding mixed martial arts training device comprising punching and kicking mechanism (71) attached to a support body. Chang further teaches that two arm portions (71) are laterally connected to a tubular member (see Figure 17), the pad covering the two arm portions (see Figure 17), and the pad including two through holes (the holes are not shown in Figure 17, however, the arm portions must extend through a hole, see Figure 17), respectively correspond to the two arm portions, and the two arm portions are received respectively within the two through holes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen such that Chen includes two arm portions laterally connected to the tubular member, the pad covering the arm portions and the arm portions extending through through holes in the pad, as taught by Chuang, to have a multiple hitting members on different sides of the device. 

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784